Case 1:20-cr-20074-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 1 ofMC
                                                                             6


                                                                     Feb 11, 2020



              20-20074-CR-COOKE/GOODMAN
Case 1:20-cr-20074-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 2 of 6
Case 1:20-cr-20074-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 3 of 6
Case 1:20-cr-20074-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 4 of 6
Case 1:20-cr-20074-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 5 of 6
Case 1:20-cr-20074-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 6 of 6
